Case 2:19-cv-00066-JRG Document 543 Filed 02/11/21 Page 1 of 2 PageID #: 44314




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                §
 OPTIS CELLULAR TECHNOLOGY,                     §
 LLC,        PANOPTIS    PATENT                 §
 MANAGEMENT, LLC,       UNWIRED                 §
 PLANET, LLC, UNWIRED PLANET                    §
 INTERNATIONAL LIMITED,                         §
                                                §
                                                §     CIVIL ACTION NO. 2:19-CV-00066-JRG
               Plaintiffs,                      §
                                                §
 v.                                             §
                                                §
 APPLE INC.,                                    §
                                                §
               Defendant.                       §
                                                §

                                            ORDER
       Before the Court are the following reciprocal motions to amend the admitted exhibit lists:

           •   Apple Inc.’s Unopposed Amended Motion for Leave to File Amended Jury
               and Bench Trial Admitted Exhibit Lists (“Apple’s Amended Motion”) (Dkt.
               No. 527); and
           •   Plaintiffs’ [Amended] Unopposed Motion for Entry of Exhibits Omitted
               from Plaintiffs’ Final Trial Exhibit List and Final Bench Trial Exhibit List
               (“Plaintiffs’ Amended Motion”) (Dkt. No. 529)
(collectively, the “Motions”). Having considered the Motions and noting that they are unopposed,

the Court is of the opinion that they should be and hereby are GRANTED. The Court will issue

amended exhibit lists on the docket.

       Further, in light of Apple’s Amended Motion, Apple Inc.’s Unopposed Motion for Leave

to File Amended Jury and Bench Trial Admitted Exhibit Lists (Dkt. No. 525) is DENIED AS

MOOT.
Case 2:19-cv-00066-JRG Document 543 Filed 02/11/21 Page 2 of 2 PageID #: 44315




   So ORDERED and SIGNED this 10th day of February, 2021.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE




                                       2
